DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Election/Restrictions
Applicant’s election with traverse of claims 1-17 in the reply filed on July 2, 2021 is acknowledged.  
The Applicant argues that the Office Action fails to state a proper basis for restriction.  However, as pointed out in page 2 of the Office action mailed on May 6, 2021, the apparatus as claimed can be used to practice another and materially different process such as in a process for etching a substrate that does not comprise an organic film. Even though claim 18 recites a controller configured to cause forming an organic film on a surface of the substrate, the apparatus can be used in applications wherein only its etching function is used without using its deposition function.  Because the apparatus as claimed can be used to practice another and materially different process, the restriction is proper, see MPEP § 806.05(e).

The requirement is still deemed proper and is therefore made FINAL.  Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsunuma (US20160379834).
Regarding claim 1, Katsunuma discloses a method for processing a substrate (abstract) comprising: (a) providing a substrate having an etching region and a 4F8 reads on an organic compound, paragraph 0062); and (b2) supplying a second gas containing a modifying gas to the substrate and supplying energy to the precursor layer and/or the second gas to modify the precursor layer (a nitrogen gas reads on a modifying gas, supplying power reads on supplying energy, radicals reacting with the DP layer reads on modify the precursor layer, paragraphs 0071 and 0081).
Regarding claim 2, Katsunuma discloses wherein in (b2), the precursor layer is modified by plasma generated from the second gas (paragraph 0081).
Regarding claim 3, Katsunuma discloses wherein (b1) and (b2) are alternately repeated (ST1 reads on b1, ST2 reads on b2, Fig. 1).
Regarding claim 4, Katsunuma discloses d) etching the organic film on the etching region such that the organic film is left in a portion along a side surface of the patterned region, before (c) (paragraph 0081 and Figs. 6-7).
Regarding claim 5, Katsunuma discloses (e) forming a recess by partially etching an etching region of the substrate through the patterned region using plasma generated from a processing gas before (b), wherein in (b), the organic film is formed at least on a 
Regarding claim 6, Katsunuma discloses wherein in (b1), the precursor layer is formed on a portion of a surface of the recess and/or in (b2), the precursor layer is modified on a portion of the surface of the recess (Figs. 7-8).
Regarding claim 7, Katsunuma discloses wherein the organic film has a different thickness along a thickness direction of the substrate (Fig. 8).
Regarding claim 8, Katsunuma discloses (f) trimming the organic film after (b), wherein the etching region is surrounded by a side surface of the patterned region, and in (b), the organic film is formed on the side surface to have a different thickness along a thickness direction of the substrate (Figs. 6-9).
Regarding claim 9, Katsunuma discloses (g) forming a conformal organic film on the entire side surface before (b) (Fig. 5).
Regarding claim 11, Katsunuma discloses wherein the second gas contains an inert gas (paragraph 0071).
Regarding claim 15, Katsunuma discloses wherein the etching region includes a silicon-containing film (paragraph 0038).
Regarding claim 16, Katsunuma discloses wherein the forming of the organic film and the etching are performed in a same processing chamber (in-situ) (Figs. 1 and 3).
Regarding claim 17, Katsunuma discloses a method for processing a substrate (abstract) comprising: (a) providing a substrate in a processing chamber (Fig. 3); and (b) forming an organic film on a surface of the substrate (layer DP deposited from fluorocarbon gas reads on an organic film, paragraph 0061), wherein (b) includes: (b1) 4F8 reads on an organic compound, paragraph 0062); and (b2) supplying a second gas containing a modifying gas to the substrate and supplying energy to the precursor layer and/or the second gas to modify the precursor layer (a nitrogen gas reads on a modifying gas, supplying power reads on supplying energy, radicals reacting with the DP layer reads on modify the precursor layer, paragraphs 0071 and 0081).
Claims 1, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katsunuma (US20210082713).
The applied reference has a common joint inventor with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by:  (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Katsunuma discloses a method for processing a substrate (paragraph 0058) comprising: (a) providing a substrate having an etching region and a 
Regarding claim 10, Katsunuma discloses wherein the first gas contains isocyanates (paragraph 0070).
 Regarding claim 12, Katsunuma discloses wherein when the first gas contains isocyanates (paragraph 0070), the second gas contains an inorganic compound gas having an NH bond (NH3, paragraph 0097).
Regarding claim 13, Katsunuma discloses wherein when the first gas contains carboxylic acid (paragraph 0077), the second gas contains an inorganic compound gas having an NH bond (NH3, paragraph 0097).
Regarding claim 14, Katsunuma discloses wherein the inorganic compound gas having an NH bond is NH3 (paragraph 0097).

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713